Title: From Thomas Jefferson to Allan B. Magruder, 11 February 1804
From: Jefferson, Thomas
To: Magruder, Allan B.


               
                  Washington Feb. 11. 1804.
               
               Th: Jefferson presents his salutations to mr Mc.Gruder, and his thanks for his pamphlet on Louisiana. altho’ he has not yet gone through it, he percieves very extensive views of the subject taken, and various considerations worthy of attention. that the opening such an extent of country for the future spread of our descendants, will add to their happiness, and enlarge the mass of men living under free & national government, can be doubted by none. those are now living who will see that country contain double or treble the present population of the United states. 
            